DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 4/15/21 have been fully and carefully considered.
Claims 1-7 and 12-16 are pending, claims 8-11 are cancelled.
The claim objection and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments to claims on 4/15/21 (see arguments page 5).
The claim rejections under 35 USC 102 and 35 USC 103 are withdrawn in light of applicant’s arguments and amendments.
Claims 1-7 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not fairly teach or suggest the claimed system for harvesting salt, and inorganic material, and generating distilled water from at least one of a produced water and salt water, comprising: a direct steam generator (DSG) configured to generate saturated steam, as per claim 1, (and/or at least one of saturated steam and superheated steam, as per claim 2) and combustion exhaust constituents from the at least one of the produced water and salt water; a separation system configured to separate the salt from at least one of the saturated steam and combustion exhaust constituents in brine form or solid form; and an expansion turbine configured to recover energy from the steam and combustion exhaust constituents, wherein the expansion turbine is configured to provide energy for an electrical generator, wherein electricity produced by the electrical generator powers at least one of an oxidant compressor and a blower, and 
Mays (US 2014/0190817), as previously relied upon is regarded as the closest relevant prior art, as applicant argues (see arguments pages 6-8) Mays, and further references relied upon fails to fairly teach or suggest all limitations of the claims as amended, specifically wherein the expansion turbine is configured to provide energy for an electrical generator, wherein electricity produced by the electrical generator powers at least one of an oxidant compressor and a blower, and wherein the electricity to power the at least one of the oxidant compressor and the blower is supplemented generated by a Brayton cycle generator fueled by casing head gas. Therefore the claim rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772